on rehearing.
Servers, J.
same asno. 2, ante' It must be assumed that Mr. Gibbs leased the premises for a lawful purpose, and that he did not have any knowledge, at the time the injunction was asked, that his tenants had committed a statutory nuisance thereon by selling intoxicating liquors contrary to law. This being so, a petition for a rehearing has been filed upon the ground that a landlord cannot be made liable for a nuisance created by his tenant of which he has no knowledge. Authorities are cited in support of this doctrine, and we think, in a certain sense, it is undoubtedly true. Cooley, Torts, 608-612; Woods, Landl. &Ten., § 539. An examination of these authorities, and all others cited in notes therein, will demonstrate that the doctrine above stated has been established in actions to recover damages for the erection or continuance of private nuisances. In sueli cases it has been generally held that a landlord is not liable in damages that have been caused by nuisances created by his tenant, of which the *294landlord lias no knowledge. This case is materially different. In the first place, this is a public nuisance, although the action is brought by a private citizen under a statute which authorizes him to bring this action. In the second place, it is not sought to recover damages for the past, but the sole object of the action is to restrain and prevent the nuisauce in the future. When Mr. Gibbs was made a party to the action, he obtained knowledge that it was claimed and charged that his tenants had been using the leased premises as a place for the sale of intoxicating liquors, thereby creating a public nuisance, and therefore he, as the owner of the premises, or, rather, his property, under the statute, would become liable as therein provided. This, at least, should be regarded as sufficient to put him on inquiry as to the truth of the matter charged. Not only so, but, as he was made a party and appeared in the action, he is chargeable with such knowledge, in relation to the existence of the nuisance as was established by the evidence introduced on the trial. The court found and determined that a nuisance existed, and, until this determination was reversed or set aside in a lawful manner, it must be regarded as conclusive evidence of the existence of the nuisance, as against, not only the lessees, but also as to the landlord.
The statute provides that the “building or erection, of whatever kind, or the ground itself in or upon which such unlawful manufacture or sale, or keeping with intent to sell, * * * any intoxicating liquors, is carried on, * * * is hereby declared a nuisance, and shall be abated as hereinafter provided. * * * Any eitizen of the county where such nuisance exists ' * * * may maintain an action in equity to abate and perpetually enjoin the same.” Chapter 143 of the Acts of the Twentieth General Assembly; Miller’s Code, 411. Under this statute it seems to us that the building becomes a nuisance, and that its continuance as such may be enjoined and *295prevented. Sncli is, as we understand, the plain import of the statute.
As we have seen, Mr. Gibbs obtained knowledge at the trial that his building was, under the statute, a public nuisance, and that a citizen acting for the public asked that it be enjoined. It seems to us clear that such a remedy existed as against him and his building. The statute, in express terms, so provides, and the court was bound to grant'the relief asked. We affirm the proposition to be true, upon principle, that no one can use his property, or permit it to be used by another, so as to create a public nuisance. The right of the public in this respect is superior to that of the individual. The property of the latter must be held in subordination to the rights of the general public. The health and morals of the community so require. The existence of the nuisance having been conclusively established as between the parties to this action, and between each of them, by the judgment of the court, it necessarily follows that the tenants cannot continue the business, or do the thing which created it, in the leased premises. The premises may continue to be occupied by them for lawful purposes, and the lease may continue to exist. Clearly, however, in our judgment, Mr. Gibbs can protect himself and his premises from being a public nuisance, and to that end he may have the power to cancel the lease, or enjoin the unlawful use. We however, do not regard it as essential to determine this question. The petition for rehearing is
Overruled.